DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 2nd

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 and 13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

Claim 1 recites the limitation "different sub-banks … from different rows, … and from different sub-banks within the same rows".  In prior action, examiner rejected the claim with insufficient antecedent basis to the term sub-rank, assuming there are different sets of ‘different sub-banks’. The amendment did not fix the confusing languages in the claim. Scope of the invention could not be determined with such a confusing language as claim limitation.  

Applicant is required to review the claim and correct all language which does not comply with 35 U.S.C. § 112, second paragraph.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (U.S. Publication 2018/0173437), hereinafter Mishra in view of 
Matt Eding Python & Data Science Blog, “Sparse Matrices”, hereinafter Eding.

Referring to claim 24, Mishra teaches, as claimed, a processor comprising: 

an on-chip memory (see Fig. 1, DM Memory 120 and CACHE 106) including a plurality of banks (level 1 cache nearest to a core, see Paragraph 18), wherein 

a core (see Fig. 10, Core 1002A) configured to: 

prune a dense matrix to generate a sparse matrix (see Fig. 5. Sparse Matrix 510; Note, the term ‘prune’ has been construed as a logical mental process of considering non-zero elements from zero elements in a dense matrix format where such consideration has been ignored):
 
generate a compressed sparse matrix (see Fig. 5, Compressed Sparse Matrix) from the sparse matrix having a data structure (see Fig. 5) including: 

a value array including non-zero element values of the sparse second 23A26971 matrix, where each entry includes a given number of element values (see Fig. 5, Sparse Matrix 510; Note, this matrix is an array including non-zero element values, i.e. 63, 27, 18, etc.); 

a cache (see Fig. 1, CACHE 106) configure to store the compressed sparse matrix.

Mishra does not disclose expressly:
	
each bank of the plurality of banks includes a plurality sub-banks;

a column index array, where each entry includes a given number of offsets of corresponding sets non-zero element values the value array; and 

an index pointer array including an index of a first element of each row of the sparse matrix.

Eding does disclose: 

each bank of the plurality of banks includes a plurality sub-banks (see Page 12, BSR is like CSR but stores sub-matrices rather than scalar values at locations; Note, different level of memory could store sub-matrices);

a column index array (see Page 9, Index Pointers), where each entry includes a given number of offsets (see Page 14; Note, describes offset) of corresponding sets non-zero element values the value array; and 

an index pointer array (see Page 9, Index pointers) including an index of a first element of each row of the sparse matrix.

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Eding’s Block Sprase Row technique into Mishra.

The suggestion/motivation for doing so would have been to Mishra to experiment with a well-known scheme to perhaps improve performance (see Eding Page 2).

As to claim 25, the modification teaches the processor according to Claim 24, further comprising: the on-chip memory (see Mishra Fig. 1, DM Memory 120 and CACHE 106) configured to store a matrix or vector; a gather/scatter engine (thousands of gathers, scatters, see Mishra Paragraph 18) configured to gather element values of the matrix or vector using the column index array (see Eding Page 9, Index Pointers) of the sparse matrix; and the core further configured to perform compressed sparse matrix-matrix multiplication or sparse-matrix-vector multiplication (thousands of gathers, scatters, multiplication, see Mishra Paragraph 18) using the gathered element values of the matrix or vector and the value array of the compressed sparse matrix.  

As to claim 26, the modification teaches the processor according to Claim 25, wherein the gather/scatter engine is further configured to horizontally gather sets of element values (Note, array/matrix in Mishra/Eding supports both row and column) from different sub-banks within a same row based on the column index array of 1he sparse matrix.  



As to claim 28, the modification teaches the processor according to Claim 25, wherein the gather/scatter engine is further configured to horizontally and vertically gather sets of element values (Note, array/matrix in Mishra/Eding supports both row and column) from sets of rows and from different sub-banks within the same rows based on the column index array of the compressed sparse matrix.  

As to claim 29, the modification teaches the processor according to Claim 25. wherein: the matrix or vector comprises an activation matrix or vector; and the compressed sparse matrix comprises a compressed sparse weight matrix (see Mishra Fig. 5).  

As to claim 30, the modification teaches the processor according to Claim 25, wherein the on-chip memory comprises a static random-access memory (SRAM) (see Mishra Fig. 10, SRAM Unit 1030).  

As to claim 31, the modification teaches the processor according to Claim 25, wherein the core comprises a single instruction multiple data (SMID) enabled core (SIMD, see Mishra Paragraph 70).  



As to claims 1-23, they are directed to a device/method to implement the device as set forth in claims 24-32.  Therefore, they are rejected on the same basis as set forth hereinabove.


Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Fossum (U.S. Pub. 2012/0144130) discloses optimizing output vector generation using a formatted matrix; and

Liu et al. (U.S. Pub. 2021/0097130) discloses matrix multiplication system.



Response to Arguments

Applicant's arguments filed 11/09/2021 have been fully considered but they are not deemed to be persuasive; however, applicant’s amendment necessitated changes in mapping of the rejections.

Regarding the 35 U.S.C. §101, Applicant's response/amendment has overcome these rejections.

Applicant argues, Mishra fails to teach or suggest that the dense vector is pruned to generate a sparse matrix and a compressed sparse matrix is generated from the sparse matrix having a data structure as described in amended independent Claim 24.

Examiner disagrees with applicant.  The term ‘prune’ in Instant Application is not narrowly defined to mean certain structure or steps.  For instance, what is the structure or steps for taking dense matrix that has no zero elements and generate a sparse matrix from it?  Can one prune something that’s not there?  Only thing that pruning seem to do is interpret dense matrix as a sparse matrix by picking out non-zero elements in the matrix.  This mental exercise is well known exercise in the art (dense for matrices with all elements, see Eding, Page 2).  Also, other independent claims 1 and 12 does not even recite the limitation.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183